Title: To George Washington from William Heath, 11 February 1799
From: Heath, William
To: Washington, George



Sir
Roxbury [Mass.] Febry 11th 1799

In the letter which you did me the honor to write me, some time since, you expressed a wish to be a reader of my memoirs of the American revolutionary war, if they were published, The work being now out of press, I take the liberty to forward a Copy, and pray you to do me the honor of accepting it. When you think proper to give the memoirs a perusal, I intreat you to exercise much candour, and to spread a mantle of friendship over their many imperfections, Brought up a farmer, without academic instruction, classic knowledge is beyond [m]y reach—indeed as an author I am quite a novice—My Journal kept without intermission, was intended for my own review, and the information of my own family and friends, and not for publication to the world, The Journal has been carefully continued, to the present time, now swelled to numerous pages, and will not be omitted while life, and health continue. It is therefore not improvable, from the present aspect of things, that if our lives are continued, and you should be again called into the Field in actual Service, (or Otherwise) I may be again, the narrator of your military Actions, Heaven grant, in such case, that I or some other, may have the felicity of recording, that you were a Second time, the successful leader of your fellow Countrymen, in defence and maintenance, of those their invalueable rights, and liberties, Independence and Sovereignty, Constitution and Government, (whoever may be the foe) the enjoyment of

which hitherto, was purchased at a vast expence of Blood and treasure, and in which you acted so conspicuous a part—Wishing you every felicity, which can be enjoyed here, and hereafter, and with best respects to your amiable Lady, which I pray you to present—I have the Honor to be with the most inviolable attachment Sir Your most humble Servant

W. Heath

